DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).




The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (1-2), are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 11), of U.S. Patent No. 10,762,362. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above mentioned US Patent.



Below, a tabular comparison, is indicative of such inclusion:

                  Application 16/811,316
                US Patent 10,762,362
1.    A notification processing device for providing a notification to a driver, which is used in a vehicle equipped with an imaging device that captures an area ahead of the vehicle and a display device, the vehicle is capable of running in an automatic driving mode in which an automatic driving control is executed to automatically perform at least acceleration, braking, and steering, and a manual driving mode in which no automatic driving control is executed, the notification processing device comprising:

an image acquisition unit that acquires, using a processor, a captured image from the imaging device;

a recognition unit that recognizes, using the processor, an end announcement sign that is a sign announcing beforehand the end of a zone where running in the automatic driving mode is permitted in the captured image 

a second notification processing unit notifies, using the processor, the end of the automatic driving permitted zone in a notification mode different from the display of the first 20 notification processing unit in response to the recognition unit recognizing the end announcement sign.





an image acquisition unit that acquires, using a processor, a captured image from an imaging device that captures an area ahead of the vehicle; 
a recognition unit that recognizes, using the processor, a specific sign in the captured image acquired by the image acquisition unit; 
a first notification processing unit that displays, using the processor, a specific 






a second notification processing unit that generates, using the processor, a notification in a notification mode different from a display of the specific captured image, wherein the recognition unit recognizes a start sign that is a sign indicating a start of an automatic driving permitted zone as a zone where running in the automatic driving mode is permitted, as the specific sign, in the captured image acquired by the image acquisition unit, in response to the recognition unit recognizing the start sign, the first notification processing unit displays on the display device a start captured image that is the captured image showing the start sign as the specific captured image, and in 


Claim 2 is rejected, with respect to claim 11 of the aforementioned Patent, by similar analysis as the above.



















                                                           Prior Art of record

The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

Kozuka et al. (USPN       10,248,873), recites, “an apparatus, a method, and an autonomous moving body which allow a recognition target to be notified with certainty that the recognition target is recognized by an autonomous moving body. A recognition result presenting apparatus according to an embodiment of the present disclosure detects a recognition target (person) present within a predetermined range from an automatic driving vehicle and presents, to the detected recognition target (person), the result of recognition indicating that the automatic driving vehicle recognizes the recognition target (person)”.
Morimura et al. (USPN       10,930,153), recites, “a vehicle external notification device including a first notification unit that gives notice of information on an action schedule so as to be recognizable from the front of a host vehicle, a second notification unit that gives notice of the information so as to be recognizable from the side of the host vehicle, an action schedule unit that predicts a future action of a pedestrian, a parallel advance prediction unit that predicts whether or not the pedestrian advances in parallel with the host vehicle, and a notification control unit that causes the first notification unit to give notice of the information when it is predicted that the pedestrian does not advance in parallel with the host vehicle, and causes the second notification unit to give notice of the information when it is predicted that the pedestrian advances in parallel with the host vehicle”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 










Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, May 4, 2021